


110 HR 2094 PCS: To provide for certain administrative and

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 436
		110th CONGRESS
		1st Session
		H. R. 2094
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To provide for certain administrative and
		  support services for the Dwight D. Eisenhower Memorial Commission, and for
		  other purposes.
	
	
		1.Dwight D. Eisenhower Memorial
			 CommissionSection 8162 of the
			 Department of Defense Appropriations Act, 2000 (Public Law
			 106–79; 113 Stat. 1274) is amended—
			(1)by striking subsection (j) and inserting
			 the following:
				
					(j)Powers of the
				commission
						(1)In
				general
							(A)PowersThe
				Commission may—
								(i)make such
				expenditures for services and materials for the purpose of carrying out this
				section as the Commission considers advisable from funds appropriated or
				received as gifts for that purpose;
								(ii)solicit and accept
				contributions to be used in carrying out this section or to be used in
				connection with the construction or other expenses of the memorial;
								(iii)hold hearings
				and enter into contracts;
								(iv)enter into
				contracts for specialized or professional services as necessary to carry out
				this section; and
								(v)take such actions
				as are necessary to carry out this section.
								(B)Specialized or
				professional servicesServices under subparagraph (A)(iv) may
				be—
								(i)obtained without
				regard to the provisions of title 5, United States Code, including section 3109
				of that title; and
								(ii)may be paid
				without regard to the provisions of title 5, United States Code, including
				chapter 51 and subchapter III of chapter 53 of that title.
								(2)Gifts of
				propertyThe Commission may accept gifts of real or personal
				property to be used in carrying out this section, including to be used in
				connection with the construction or other expenses of the memorial.
						(3)Federal
				cooperationAt the request of the Commission, a Federal
				department or agency may provide any information or other assistance to the
				Commission that the head of the Federal department or agency determines to be
				appropriate.
						(4)Powers of
				members and agents
							(A)In
				generalIf authorized by the Commission, any member or agent of
				the Commission may take any action that the Commission is authorized to take
				under this section.
							(B)ArchitectThe
				Commission may appoint an architect as an agent of the Commission to—
								(i)represent the
				Commission on various governmental source selection and planning boards on the
				selection of the firms that will design and construct the memorial; and
								(ii)perform other
				duties as designated by the Chairperson of the Commission.
								(C)TreatmentAn
				authorized member or agent of the Commission (including an individual appointed
				under subparagraph (B)) providing services to the Commission shall be
				considered an employee of the Federal Government in the performance of those
				services for the purposes of
				chapter 171 of title 28,
				United States Code, relating to tort claims.
							(5)TravelEach
				member of the Commission shall be allowed travel expenses, including per diem
				in lieu of subsistence, at rates authorized for employees of agencies under
				subchapter I of
				chapter
				57 of title 5, United States Code, while away from their homes
				or regular places of business in the performance of services for the
				Commission.
						;
				
			(2)by redesignating
			 subsection (o) as subsection (q); and
			(3)by adding after
			 subsection (n) the following:
				
					(o)Staff and
				support services
						(1)Executive
				directorThere shall be an Executive Director appointed by the
				Commission to be paid at a rate not to exceed the maximum rate of basic pay for
				level IV of the Executive Schedule.
						(2)Staff
							(A)In
				generalThe staff of the Commission may be appointed and
				terminated without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service, and may be paid without
				regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
				title, relating to classification and General Schedule pay rates, except that
				an individual appointed under this paragraph may not receive pay in excess of
				the maximum rate of basic pay for GS–15 of the General Schedule.
							(B)Senior
				staffNotwithstanding subparagraph (A), not more than 3 staff
				employees of the Commission (in addition to the Executive Director) may be paid
				at a rate not to exceed the maximum rate of basic pay for level IV of the
				Executive Schedule.
							(3)Staff of federal
				agenciesOn request of the Commission, the head of any Federal
				department or agency may detail any of the personnel of the department or
				agency to the Commission to assist the Commission to carry out its duties under
				this section.
						(4)Federal
				supportThe Commission shall obtain administrative and support
				services from the General Services Administration on a reimbursable basis. The
				Commission may use all contracts, schedules, and acquisition vehicles allowed
				to external clients through the General Services Administration.
						(5)Cooperative
				agreementsThe Commission may enter into cooperative agreements
				with Federal agencies, State, local, tribal and international governments, and
				private interests and organizations which will further the goals and purposes
				of this section.
						(6)Temporary,
				intermittent, and part-time services
							(A)In
				generalThe Commission may obtain temporary, intermittent, and
				part-time services under
				section
				3109 of title 5, United States Code, at rates not to exceed the
				maximum annual rate of basic pay payable under section 5376 of that
				title.
							(B)Non-applicability
				to certain servicesThis paragraph shall not apply to services
				under subsection (j)(1)(A)(iv).
							(7)Volunteer
				services
							(A)In
				generalNotwithstanding
				section
				1342 of title 31, United States Code, the Commission may accept
				and utilize the services of volunteers serving without compensation.
							(B)ReimbursementThe
				Commission may reimburse such volunteers for local travel and office supplies,
				and for other travel expenses, including per diem in lieu of subsistence, as
				authorized by section
				5703 of title 5, United States Code.
							(C)Liability
								(i)In
				generalSubject to clause (ii), a volunteer described in
				subparagraph (A) shall be considered to be a volunteer for purposes of the
				Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.).
								(ii)ExceptionSection
				4(d) of the Volunteer Protection Act of 1997 (42 U.S.C. 14503(d)) shall not
				apply for purposes of a claim against a volunteer described in subparagraph
				(A).
								(p)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as necessary to carry out this
				section.
					.
			
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
		October 23, 2007
		Received; read twice and placed on the
		  calendar
	
